Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-10 and 21 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an apparatus for controlling a pair of phase shifters of an optical device comprising: a drive circuit including: a first input terminal and a second input terminal; and circuitry configured to: generate a drive signal, a magnitude of the drive signal set based on a level setting input signal received at the first input terminal; and drive a first phase shifter of the pair of phase shifters using the drive signal, the first phase shifter of the pair of phase shifters being selected based on a device state control signal received at the second input terminal, the magnitude of the drive signal remaining unchanged when the device state control signal is changed to select a second phase shifter of the pair of phase shifters; in combination with the other recited limitations in the claim. 
Claims 2-10 and 21 are allowable as dependent upon claim 1.
Claim 12 is allowed. 
Independent claim 12 is allowed because the prior art does not teach or suggest an optical device comprising an apparatus for controlling a pair of phase shifters of the optical device comprising: a drive circuit including: a first input terminal and a second input terminal; and circuitry configured to: generate a drive signal, a magnitude of the drive signal set based on a level setting input signal received at the first input terminal; drive a first phase shifter of the pair of phase shifters using the drive signal, the first phase shifter of the pair of phase shifters being selected based on a device state control signal received at the second input terminal, the magnitude of the drive signal remaining unchanged when the device state control signal is changed to select a second phase shifter of the pair of phase shifters; in combination with the other recited limitations in the claim. 
 Claims 13-20 are allowed. 
Independent claim 13 is allowed because the prior art does not teach or suggest a method for controlling a pair of phase shifters of an optical device comprising: by a drive circuit: receiving a level setting input signal specific to the pair of phase shifters; setting a magnitude of a drive current based on the level setting input signal; monitoring a device state control signal having a first state and a second state, the magnitude of the drive current remaining unchanged when the device state control signal changes between the first state and the second state; causing the drive current to flow through only a first phase shifter of the pair of phase shifters when the device state control signal is in the first state and to flow through only a second phase shifter of the pair of phase shifters when the device state control signal is in the second state; in combination with the other recited limitations in the claim. 
Claims 14-20 are allowable as dependent upon claim 13.
Prior art reference Ribeiro et al. (Digitally controlled multiplexed silicon photonics phase shifter using heaters with integrated diodes, Optics Express, V. 25, N. 24, 27 November 2017; “Ribeiro-2017”) is the closest prior art of record in this application. However, Ribeiro fails to disclose the level setting limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883